


Exhibit 10.1


FOURTH AMENDING AGREEMENT made as of the 31st day of March, 2014
A M O N G:
CGC INC.
(hereinafter called the “Borrower”)
OF THE FIRST PART
- and -
THE TORONTO-DOMINION BANK
(hereinafter called the “Lender”)
OF THE SECOND PART
WHEREAS the Borrower and the Lender have entered into a credit agreement dated
as of June 30, 2009, pursuant to which a credit facility was established in
favour of the Borrower (the “Original Credit Agreement”);
AND WHEREAS the Original Credit Agreement has been amended pursuant to amending
agreements dated November 22, 2011, February 1, 2012 and December 20, 2013 (as
amended, the “Credit Agreement”);
AND WHEREAS the parties wish to amend the Credit Agreement;
NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the covenants
and agreements contained herein and for other good and valuable consideration,
the parties hereto agree to amend the Credit Agreement as provided herein:
Section 1 General


In this Fourth Amending Agreement (including the recitals) unless otherwise
defined or the context otherwise requires, all capitalized terms shall have the
respective meanings specified in the Credit Agreement (including as amended by
this Fourth Amending Agreement).


Section 2 To be Read with Credit Agreement


This Fourth Amending Agreement is an amendment to the Credit Agreement. Unless
the context of this Fourth Amending Agreement otherwise requires, the Credit
Agreement and this Fourth Amending Agreement shall be read together and shall
have effect as if the provisions of the Credit Agreement and this Fourth
Amending Agreement were contained in one agreement.




--------------------------------------------------------------------------------




Section 3 Amendments


(a)
Section 1.1 of the Credit Agreement is hereby amended by deleting the definition
“Early Maturity Date”.



(b)
Section 1.1.75 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing such deletion as
follows:

“Maturity Date” means June 30, 2015 or such earlier date as the entire balance
of the Loans becomes due hereunder pursuant to sections 2.4, 3.4 or 3.9.”


Section 4 Representations and Warranties


In order to induce the Lender to enter into this Fourth Amending Agreement, the
Borrower represents and warrants to the Lender as follows, which representations
and warranties shall survive the execution and delivery hereof:
(a)
the representations and warranties set forth in Article 7 of the Credit
Agreement continue to be true and correct in all material respects as of the
date hereof with reference to facts subsisting on such date except for those
representations and warranties which speak to a specific date;



(b)     all necessary action, corporate or otherwise, has been taken to
authorize the execution, delivery
and performance of this Fourth Amending Agreement by the Borrower. The Borrower
has duly executed and delivered this Fourth Amending Agreement. This Fourth
Amending
Agreement is a legal, valid and binding obligation of the Borrower enforceable
against it in
accordance with its terms, subject to laws of general application affecting
creditors’ rights
and the discretion of the court in awarding equitable remedies;


(c)     as of the date hereof no Default or Event of Default exists other than
as notified in writing by
the Borrower to the Lender prior to the date hereof; and


(d)     since the delivery of the Credit Agreement, no Material Adverse Effect
has occurred.




Section 5 Conditions Precedent


This Fourth Amending Agreement shall not be effective until executed and
delivered by the Borrower and the Lender.


Section 6 Expenses


The Borrower shall pay all reasonable fees and expenses incurred by the Lender
in connection with the preparation, negotiation, completion, execution, delivery
and review of this Fourth Amending Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.




--------------------------------------------------------------------------------




Section 7 Continuance of Credit Agreement and Security


The Credit Agreement, as changed, altered, amended or modified by this Fourth
Amending Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for herein.
The Security previously delivered by the Borrower continues in full force and
effect and is hereby confirmed.


Section 8 Counterparts


This Fourth Amending Agreement may be executed in any number of separate
counterparts and by facsimile or pdf copy, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


Section 9 Governing Law


This Fourth Amending Agreement shall be construed and interpreted in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein and each of the parties hereto irrevocably attorns to the jurisdiction
of the courts of the Province of Ontario.
[Remainder of Page is Intentionally Blank]










--------------------------------------------------------------------------------








- S1 -
IN WITNESS WHEREOF the parties hereto have executed this Fourth Amending
Agreement.


 
CGC INC., as Borrower
 
 
 
 
By:
/s/ James McEwen
 
 
James McEwen
Vice President Finance & Secretary


 
By:
/s/ Angela Hiltz


 
 
Angela Hiltz
Vice President Human Resources & Administration


 
 











--------------------------------------------------------------------------------








LENDER:
 
 
 
THE TORONTO-DOMINION BANK, as Lender
 
 
 
 
By:
/s/ Ryan Mrozek


 
 
Ryan Mrozek
Senior Analyst, National Accounts
 
By:
/s/ Andrew Chiodo


 
 
Andrew Chiodo
AVP, Credit, National Accounts
 
 
 







